As parties signatory to the agreement sued upon, defendant, his brother and sister undertook jointly to provide for plaintiff’s support. There are no terms indicating an intention that liability be joint and several. As joint obligors united in interest, they must all be joined as parties defendant (Civ. Prac. Act, §§ 193, 194). The order appealed from should be modified only to the extent of directing plaintiff to serve an amended pleading adding the two additional parties defendant to the second cause of action (Rules Civ. Prac., rule 102). Order unanimously modified, on the law, to the extent of directing plaintiff to serve an amended pleading adding Harold Indursky and Ida Indursky Baker as eodefendents to the second cause of action, with costs to the appellant. Settle order. Concur — Botein, P. J., Yalente, McNally, Stevens and Bergan, JJ.